Title: To George Washington from Jonathan Jackson, 28 March 1795
From: Jackson, Jonathan
To: Washington, George


        
          Sir,
          Newburyport [Mass.] March 28th 1795.
        
        After having replied to the official letters sent me by the Secretary of the Treasury, and the Secretary of State announcing my appointment to the Comptrollership of the Treasury—I was still unwilling to pass the opportunity of acknowledging personally to you, the great weight of obligation you have imposed upon me by this renewed testimony of your confidence in my integrity.
        I cannot persuade myself in my present circumstances and state of health that I could meet the duties of the office of Comptroller so as to perform them to my own satisfaction, and I should fear not agreeably to the public expectation.
        At the same time that I decline so honorable an Appointment I beg Sir, it may not be construed into any disrespect, or any unwillingness to do all in my power in support of the Government of the United States, to which I am attached by the strongest ties—or that I may not be considered as willing to undertake any other duties here to which my abilities may be supposed equal. With the highest consideration and respect, I have the honour to be Sir, your much obliged, and most obedient servant,
        
          Jona. Jackson
        
      